                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

a timely habeas corpus petition in this Court. See Patterson v. Stewart, 251 F.3d 1243, 1247 (9th
Cir. 2001). Petitioner did not file the instant action until May 2021. The Petition is thus facially
untimely.

        “A habeas petitioner is entitled to statutory tolling of AEDPA’s one-year statute of
limitations while a ‘properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending.’” Nedds v. Calderon, 678 F.3d 777,
780 (9th Cir. 2012) (quoting 28 U.S.C. § 2244(d)(2)). Statutory tolling does not extend to the time
between the date on which a judgment becomes final and the date on which the petitioner files his
first state collateral challenge because, during that time, there is no case “pending.” Nino v.
Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999).

       As noted above, Petitioner did not file a habeas petition in state court until December 2020.
Petitioner is not entitled to any period of statutory tolling because he did not file his petition in
state court until after the AEDPA limitations period expired. See Ferguson v. Palmateer, 321 F.3d
820, 823 (9th Cir. 2003) (“[S]ection 2244(d) does not permit the reinitiation of the limitations
period that has ended before the state petition was filed.”).

       In addition to the statutory tolling provided for by § 2244(d)(2), the “AEDPA limitations
period may be tolled” when it is “equitably required.” Doe v. Busby, 661 F.3d 1001, 1011 (9th
Cir. 2011). The “threshold necessary to trigger equitable tolling [under AEDPA] is very high.”
Bills v. Clark, 628 F.3d 1092, 1097 (9th Cir. 2010). A court may grant equitable tolling only where
“‘extraordinary circumstances’ prevented an otherwise diligent petitioner from filing on time.”
Forbess v. Franke, 749 F.3d 837, 839 (9th Cir. 2014). Petitioner offers no explanation for his
failure to file a habeas petition in a timely manner or contend that he took any action before the
AEDPA limitation period expired. Ignorance of the law does not warrant equitable tolling. See
Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006). Petitioner is thus not currently entitled to
equitable tolling.

      Accordingly, based upon the Petition as currently submitted, § 2244(d)(1) appears to bar this
action.

       Petitioner is therefore ORDERED TO SHOW CAUSE why this action should not be
dismissed as untimely by filing a written response no later than twenty-eight (28) days after he
is served with this Order. Petitioner is advised to inform the Court of any reason demonstrating
entitlement to statutory or equitable tolling. Petitioner may instead request a voluntary dismissal
of this action pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of the Court has
attached a Notice of Dismissal form. Petitioner is expressly warned that any dismissed claims may
be later subject to AEDPA’s statute of limitations. Petitioner is warned that his failure to timely
respond to this Order will result in the Court dismissing this action with prejudice as untimely
and for failure to prosecute. See Fed. R. Civ. P. 41(b).

CV-90 (12/02)                            CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                               Page 2 of 2
